DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendments filed on 04/27/2022.
Claims 1- 8 and 10 - 17 are currently pending in this application. Claims 1, 3, 5, 8, 14, 15 and 17 have been amended. Claim 9 was cancelled.
No new IDS has been filed.

Examiner Note
Applicant is suggested to include information of fig. 23 and related text (e.g., notifying driver, periodic transmission timer, compressing full and sampling logs, updating intervals, etc.) to provide the application in a better position for an allowance.

Response to Arguments
Regarding the 112(b) rejections, applicant has amended the claims and argued, in page 9 of the remarks, that “… the office action appears to assert that the phase of some of communication data and more of the communication data are unclear … each of dependent claims 3, 5, 8 and 15 is amended to more clearly and explicitly set forth the features recited …”. However, the amendments do not overcome all of the previously indicated rejections, and furthermore, cause the new rejections (e.g., in response to the vehicle being in a normal situation, the first log including, per unit time, a first amount of communication data, etc.). See the updated 112(b) rejections section below for detail.
Regarding the double patenting rejections, the applicant, in page 10 of the remarks, has argued that “… none of the identified claims of ‘063 patent appears to include … a change instruction for reducing a first amount of communication data included in a first log per unit time in a normal situation … “.
Examiner respectfully disagrees with the arguments.
As the applicant noted, claim 9 of the patent US 10,893,063B2 recites “… in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the first time duration”. It is clear that “when the abnormality is not included, it is equivalent to the normal situation” and “increasing the first time duration is a process for reducing the first amount of communication data”. Therefore, the rejections are maintained.

Regarding the 102 rejections, the applicant has amended the claims 1 and 17 to include parts of the previously rejected claim 9, and has, in pages 11-12 of the remarks, argued that “…Mayer fails to disclose … the change instruction being output to reduce the first amount of the communication data included in the first log per unit time in the normal situation … the feature of Mayer of switching back to the slower rate after the fault condition is corrected fails to disclose … it also does not reduce an amount per unit time in a normal condition, but rather, merely reverts back to a same amount in the normal condition …”.
The applicant’s these arguments are not persuasive.
As the applicant noted, Mayer discloses teaching of switching back to the slower rate after the fault condition is corrected or reverting to a same amount (from the previously increased amount) in the normal condition. In other words, Mayer clear teaches for sending message with slower rate (equivalent to being output to reduce the amount of data included in the log per unit time) when the fault condition is corrected (equivalent to the normal condition). Moreover, Mayer, in par. 0138, teaches sending alert to the user to indicate that the fault has been corrected (e.g., instruction to reduce or revert to the way the data is corrected in a normal condition) and the system continue to monitor for future failure. Therefore, it is clear that Mayer teaches the argued/amended limitations, “… the change instruction being output to reduce the first amount of the communication data included in the first log per unit time in the normal situation …”.  

The applicant’s arguments, for the dependent claims, 2-8 and 10-16 with the 102/103 rejections regarding similar limitations of above responded limitations of the claim 1 (and the claim 17), are not persuasive and the response for these arguments are similar with the response for the claim 1 above.

Thus, the applicants’ arguments are not persuasive. Please see amended rejections below for the amended claims. This action is final.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-8 and 10-17 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirements (new matter issues).

The claims 1 and 17 are amended to include “… obtaining, from an onboard system of the vehicle and in response to the vehicle being in a normal situation, a first log, … determining whether the first log indicates that an abnormality is included in the communication data … outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to reduce the first amount of the communication data … in the normal situation …”, however, these limitations were NOT described in the specification (e.g.,  fig. 2 describes the sampling interval and sampling period (NOT per unit time) of the communication data in time domain; fig. 22 describes process of starting log transmission (NOT normal or abnormal situation; NOT any amount of communication data) and when abnormality is not detected, transmitting sampling log before updating sampling interval to be longer (NOT reducing the unit time) performed by the security ECU (NOT a process of the device located outside of the vehicle); par. 0089 describes generating a sampling log and a full log for monitoring in normal situations (NOT base on a change instruction of the outside device; par. 0256 describes the security ECU of the onboard device reducing the data amount of sampling logs (NOT reducing the unit time, NOT in the normal situation) such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the invention or application was filed, had possession of the claimed invention.
Claims 2-8 and 10-16 depend from the claim 1, and are analyzed and rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The claims 1 and 17 recite:
“… obtaining … vehicle being in a normal situation … outputting, in a case where the determining … included in the first log per the unit time in the normal situation …”, however, it is not clear what it means the vehicle being in a normal situation (e.g., the vehicle is running, the vehicle is parked, etc.) or it is not clear to define the boundary of the limitations;
“… the first log including, per unit time, a first amount of communication data …”, it is not clear whether “the first amount of communication data” is the first rate of data collection included in the first log or not (e.g., the first log may include data collection for any amount of unit times, such as 1-unit time, 100-unit times, etc.);
“An information processing device provided outside of a vehicle … obtaining … communication data, the communication data flowing through the onboard system of the vehicle … and to transmit a second log …”, it is not clear whether the communication data flowing through the onboard system and transmission of the second log is actually performed by the information processing device or the intended use (note: the claim is for “the information processing device”, NOT for the onboard system) – for examining purpose the indicated limitations are only for intended use;
“… the first log including, per unit time, a first amount of communication data … a second log includes, per unit time, a second amount of the communication data …”, however, it is not clear whether “the second amount of communication data” is the second rate of data collection included in the second log or not (e.g., the second log may include data collection for any amount of unit times, such as 10 unit times, 100 unit times, etc.).
Claims 2-8 and 10-16 depend from the claim 1, and are analyzed and rejected accordingly.

Claims (e.g., claims 1, 5, 8, 9, 17 etc.) include “… included … per (the) unit time …”, however, it is not clear how to define including rate (e.g., including does not change in time).
Claim 3 recites “… does not output second detection results to the onboard system”, however, it is not clear (1) whether it is claiming not inventive step/process (e.g., claiming not outputting instead of outputting/providing the results); (2) what is second detection or detection results (e.g., detections of the abnormality by determining process or omitting necessary steps/components which causes the limitations unclear).
Claim 5 recites “… outputting a change instruction to the onboard system to change the first amount of the communication data included in the first log per the unit time”, however, it is not clear whether “a change instruction” is the same as “a change instruction” of the claim 1 or not (note: if they are the same claim 5 has the 112(d) issue - as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13 and 14 of U.S. Patent No. US 10,893,063 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application No. 17/113266
Reference patent No. 10,893,063 B2
Claim 1: An information processing device provided outside of a vehicle, the information processing device comprising:
a processor; and a memory including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including:
obtaining, from an onboard system of the vehicle and in response to the vehicle being in a normal situation, a first log, the first log including, per unit time, a first amount of communication data, the communication data flowing through the onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle;
determining whether the first log indicates that an abnormality is included in the communication data; and
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and the first detection results including an instruction that instructs the onboard system to transmit a second log to the information processing device, and 






outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to reduce the first amount of communication data included in the first log per the unit time in the normal situation,


wherein the second log includes, per the unit time, a second amount of the communication data, the second amount being more than the first amount.
Claim 1: An information processing device provided outside of a vehicle, the information processing device comprising:
a processor; and a memory including at least one set of instructions that, when executed by the processor, causes the processor to perform operations including:
obtaining a first log of communication data from (equivalent to the data flowing through) an onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle (note: this obtaining the first log is performed in the state of the vehicle being in a normal situation or before detection of the abnormality);
determining whether an abnormality is included in the communication data, using the first log; and
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and causing transmission of a second log (note: asking to cause the transmission is equivalent to instructing to transmit) of the communication data from the onboard system to the information processing device,
wherein the first log is of the communication data in a plurality of sampling periods (e.g., per unit time) …, and
Claim 9: The information processing … 
outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the first time duration (e.g., increasing data collection interval provides less data collected).


the second log includes a larger amount of data generated per the sampling interval (equivalent to per the unit time) than the first log.
Claim 2: The information processing device according to Claim 1, wherein the operations further include:
obtaining the second log from the onboard system after outputting the first detection results; and further determining whether the abnormality is included in the communication data, using the second log.
Claim 2: The information processing device according to claim 1, wherein the operations further include:
obtaining the second log from the onboard system after outputting the first detection results; and further determining whether the abnormality is included in the communication data, using the second log.
Claim 3: The information processing device according to Claim 2, wherein in a case where the further determining determines that the abnormality is included in the communication data, the information processing device does not output second detection results to the onboard system.
Claim 3: The information processing device according to claim 2, wherein the operations further include: not outputting second detection results to the onboard system in a case where the further determining determines that the abnormality is included in the communication data.
Claim 4: The information processing device according to Claim 1, wherein the operations further include: outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data.
Claim 4: The information processing device according to claim 1, wherein the operations further include: outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data.
Claim 5: The information processing device according to Claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the first amount of the communication data included in the first log per the unit time.
Claim 5: The information processing device according to claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the first time duration within a range of being longer than the second time duration (or changing the amount of data).
Claim 6: The information processing device according to Claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 6: The information processing device according to claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 7: The information processing device according to Claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 7: The information processing device according to claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 8: The information processing device according to Claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to increase the first amount of the communication data included in the first log per the unit time.
Claim 8: The information processing device according to claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to shorten the first time duration (e.g., same data amount in the shorter duration or increasing data rate) within a range of being longer than the second time duration.
Claim 10: The information processing device according to Claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the unit time.
Claim 5: The information processing device according to claim 1, wherein the operations further include: outputting a change instruction to the onboard system to change the first time duration (or the unit time).
Claim 11: The information processing device according to Claim 10, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 6: The information processing device according to claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle.
Claim 12: The information processing device according to Claim 10, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 7: The information processing device according to claim 5, wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle.
Claim 13: The information processing device according to Claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to reduce the unit time.
Claim 8: The information processing device according to claim 1, wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to shorten the first time duration (or reduce the unit time) …
Claim 14: The information processing device according to Claim 1, wherein the operations further include: outputting, in the case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the unit time.
Claim 9: The information processing device according to claim 1, wherein the operations further include: outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the first time duration (or the unit time).
Claim 15: The information processing device according to Claim 1, wherein the second log includes a plurality of types of the communication data, and the first log includes at least one of the plurality of types of the communication data.
Claim 13: The information processing device according to claim 1, wherein the second log includes a plurality of types of the communication data, and the first log includes one or more types of the communication data out of the plurality of types.
Claim 16: The information processing device according to Claim 1, wherein the first log is compressed by the onboard system, the second log is compressed by the onboard system, and the operations further include:
decompressing the compressed first log;
obtaining, from the onboard system, the second log that is compressed; and
decompressing the compressed second log.
Claim 14: The information processing device according to claim 1, wherein the first log is compressed by the onboard system, the second log is compressed by the onboard system, and the operations further include:
decompressing the compressed first log;
obtaining, from the onboard system, the second log that is compressed; and
decompressing the compressed second log.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 10-15 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mayer (US 2011/0130916 A1).

As per claim 1, Mayer teaches an information processing device provided outside of a vehicle [see fig. 2, item 30, remote monitoring and diagnostic system RDS server], the information processing device comprising: a processor; and a memory including at least one set of instructions [see par. 0059, lines 8-10 of Mayer] that, when executed by the processor, causes the processor to perform operations including:
obtaining, from on board system of the vehicle and in response to the vehicle being in a normal situation, a first log, the first log including, per unit time, a first amount of communication data, the communication data flowing through the onboard system of the vehicle, the communication data corresponding to an onboard network of the vehicle [figs. 3A, 3B, 8; par. 0056, lines 1-6; par. 0066, lines 1-15; par. 0071, lines 1-11; par. 0084, lines 12-17 of Mayer teaches obtaining, from on board system of the vehicle and in response to the vehicle being in a normal situation (e.g., having in constant electronic communication in the drive system during normal operation), a first log, the first log including, per unit time (e.g., T2), a first amount of communication data (e.g., the partial status message M2), the communication data flowing through the onboard system of the vehicle (e.g., see data or message flowing through vehicle communication bus – see figs. 3A, 3B),   the communication data (e.g., the message) corresponding to an onboard network of the vehicle (e.g., the component of the vehicle 2)];
determining whether the first log indicates that an abnormality is included in the communication data [par. 0098, lines 6-8 of Mayer teaches determining whether the first log (e.g., the partial status message M2) indicates that an abnormality (e.g., the fault condition) is included in the communication data (e.g., the message);
outputting, in a case where the determining determines that the abnormality is included in the communication data, first detection results to the onboard system, the first detection results indicating the abnormality is included in the communication data and the first detection results including an instruction that instructs the onboard system to transmit a second log to the information processing device [fig. 10; par. 0015; par. 0085, lines 1-6; par. 0098, lines 11-19 of Mayer teaches outputting, in a case where the determining determines that the abnormality (e.g., the fault condition or the out of tolerance condition) is included in the communication data (e.g., the status message), first detection results (e.g., the alert) to the onboard system, the first detection results indicating the abnormality is included in the communication data (e.g., the status message) and the first detection results including an instruction that instructs (e.g., directing a request to the user asking for full RDS reporting or the flag as the instruction to switch as the selected vehicle) the onboard system to transmit a second log (e.g., switching the failed/faulty vehicle as the selected vehicle, which causes to transmit the full/first status message M1) to the information processing device (e.g., the server 30)]; and
outputting, in a case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to reduce the first amount of the communication data  included in the first log per the unit time in the normal situation [par. 0099, lines 1-12; par. 0135, lines 1-3; par. 0138, lines 26-36 of Mayer teaches outputting, in a case where the determining determines that the abnormality is not included in the communication data (e.g., the failed/faulty condition has been corrected), a change instruction to the onboard system to reduce the first amount of the communication data included in the first log per the unit time (e.g., switched back or updated to the slower rate) in the normal situation (e.g., when the failed/faulty condition has been corrected)]; 
wherein the second log including, per the unit time, a second amount of the communication data, the second amount being more than the first amount [par. 0084, lines 1-17; par. 0087, lines 1-4 of Mayer teaches the second log (e.g., full/first status message M1) including, per the unit time (e.g., T1), a second amount of the communication data, the second amount being more than the first amount (e.g., the partial status message M2)].

As per claim 2, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include obtaining the second log from the onboard system after outputting the first detection; and further determining whether the abnormality is included in the communication data, using the second log [fig. 10; par. 0138, lines 26-36 of Mayer teaches obtaining the second log (e.g., full/first/complete status message M1) from the onboard system (e.g., the component of the failed/faulty vehicle) after outputting the first detection (e.g., the alert); and further determining whether the abnormality is included in the communication data (e.g., the message from the failed/faulty vehicle is still/corrected), using the second log (e.g., full/first/complete status message M1)].

As per claim 3, Mayer teaches the information processing device according to Claim 2.
Mayer further teaches in a case where the further determining determines that the abnormality is included in the communication data, the information processing device does not output second detection results to the onboard system [fig. 10, indication of “NO” from step S-110; par. 0138, lines 26-36 of Mayer teaches in a case where the further determining determines that the abnormality is included (e.g., the message from the failed/faulty vehicle is still or not corrected) in the communication data (e.g., the message from the failed/faulty vehicle), the information processing device does not output second detection results (e.g., just updating displayed status without outputting the detection result) to the onboard system].

As per claim 4, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include outputting the first detection results to a terminal device in the case where the determining determines that the abnormality is included in the communication data [figs. 2, 10; par. 0098, lines 15-17; par. 0138, lines 11-12 of Mayer teaches outputting the first detection results (e.g., the alert) to a terminal device (e.g., the user of the user device) in the case where the determining determines that the abnormality (e.g., the fault condition) is included in the communication data (e.g., the message)].

As per claim 5, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include: outputting a change instruction to the onboard system to change the first amount of the communication data included in the first log per the unit time [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting a change instruction to the onboard system to change the first amount of the communication data included in the first log per the unit time (e.g., the high rate)].

As per claim 6, Mayer teaches the information processing device according to Claim 5.
Mayer further teaches wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type as the vehicle [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles having a same vehicle type (e.g., the selected vehicle) as the vehicle].

As per claim 7, Mayer teaches the information processing device according to Claim 5.
Mayer further teaches wherein the operations further include: outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region as the vehicle [par. 0016, lines 1-24; par. 0017, lines 1-12 of Mayer teaches outputting the change instruction to a plurality of onboard systems of a plurality of vehicles, the plurality of vehicles being in a same region (e.g., the same location) as the vehicle].

As per claim 8, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to increase the first amount of the communication data included in the first log per the unit time [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data (e.g., failed/faulty vehicle), a change instruction to the onboard system to increase an amount of the communication data included in the first log per the unit time (e.g., the high rate) – see also rejections to the claim 1].

As per claim 10, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include: outputting a change instruction to the onboard system to change the unit time [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches outputting a change instruction to the onboard system to change the unit time (e.g., the high rate)].

Claims 11 and 12 are device claims that correspond to the device claims 6 and 7, and are analyzed and rejected accordingly.

As per claim 13, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the outputting further outputs, in the case where the determining determines that the abnormality is included in the communication data, a change instruction to the onboard system to reduce the unit time [par. 0098, lines 1-19; par. 0099, lines 1-12 of Mayer teaches in the case where the determining determines that the abnormality is included in the communication data (e.g., failed/faulty vehicle), a change instruction to the onboard system to reduce the unit time (e.g., the high rate) – see also rejections to the claim 1].
 
As per claim 14, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the operations further include: outputting, in the case where the determining determines that the abnormality is not included in the communication data, a change instruction to the onboard system to increase the unit time [par. 0099, lines 1-12; par. 0135, lines 1-3; par. 0138, lines 26-36 of Mayer teaches outputting, in the case where the determining determines that the abnormality is not included in the communication data (e.g., the failed/faulty condition has been corrected), a change instruction to the onboard system to increase the unit time (e.g., switched back or updated to the slower rate)].

As per claim 15, Mayer teaches the information processing device according to Claim 1.
Mayer further teaches wherein the second log includes a plurality of types of the communication data, and the first log includes at least one of the plurality of types of the communication data [fig. 3B; par. 0086, lines 1-11; par. 0087, lines 1-7 of Mayer teaches wherein the second log includes a plurality of types of the communication data (see fig. 3B), and the first log includes at least one of the plurality of types (e.g., the partial vehicle information) of the communication data].

Claim 17 is a method claim that corresponds to the device claim 1, and is analyzed and rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 2011/0130916 A1) in view of Guenkova-Luy et al. (US 2014/0005880 A1).

As per claim 16, Mayer teaches the information processing device according to Claim 1.
Although Mayer teaches wherein the first log is generated by the onboard system, the second log is generated by the onboard system, and the operations further include: processing the generated first log; obtaining, from the onboard system, the second log that is generated; and processing the generated second log [see the rejections of the claim 1].
However, Mayer does not teach compressing data (or the first log and the second log) and the device decompressing the data to process. However, Guenkova-Luy teaches compressing data and the device decompressing the data to process [see par. 0059, lines 1-15 of Guenkova-Luy].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mayer with the teaching of Guenkova-Luy to include compressing/decompressing of the communication data because it provides improved customer experience in the long run for a detection system - see par. 0085 of Guenkova-Luy.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAUNG T LWIN/Primary Examiner, Art Unit 2495